[stcn20200731ex1043001.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB
EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is dated June
4, 2020 (the “Effective Date”), by and between IWCO Direct Holdings, Inc. (the
“Company”), and John Ashe, an individual (“Executive”). The Company currently
employs Executive as Chief Executive Officer of the Company and is desirous of
continuing to employ Executive. Executive accepts such continued employment by
the Company on the terms and conditions set forth in this Agreement. In
consideration of the mutual covenants and agreements hereinafter set forth, the
Company and Executive hereby agree as follows: 1. Term. The term of this
Agreement and of the employment of Executive hereunder shall commence as of the
Effective Date and shall continue until terminated in accordance with the terms
of this Agreement. The term of the Executive’s employment under this Agreement
is hereafter referred to as “the term of this Agreement” or “the term hereof”.
2. Employment (a) Employment; Title; Duties. During the term of this Agreement,
the Executive shall serve as Chief Executive Officer of the Company, reporting
to the Interim Chief Executive Officer of Steel Connect, Inc. (“STCN”) or his
successor. In such position, the Executive shall have such duties, authority,
and responsibilities as shall be determined from time to time, which duties,
authority, and responsibilities are consistent with the Executive’s position.
The Executive shall, if requested, also serve as an officer or director of any
affiliate of the Company for no additional compensation. (b) Performance of
Duties. Throughout the term of his employment, Executive shall devote his full
business time exclusively to the advancement of the business and interests of
the Company and faithfully and diligently perform his duties in conformity with
the lawful direction of the Interim Chief Executive Officer of STCN, as well as
the Board of Directors of STCN (the “STCN Board”). Executive will not engage in
any other business, profession, or occupation for compensation or otherwise
which would conflict or interfere with the performance of such services either
directly or indirectly without the prior written consent of the Interim Chief
Executive Officer and the STCN Board. (c) Place of Performance. Executive’s
initial place of employment shall be at the Company’s office in Chanhassen, MN;
provided Executive shall be reasonably required to travel periodically in
connection with the performance of his duties. 3. Compensation and Benefits (a)
Base Salary. During the term hereof, the Company shall pay to Executive a base
salary (“Base Salary”) at the annual rate of Four Hundred Thousand Dollars
($400,000). The Base Salary shall be payable in equal installments in accordance
with the Company’s customary pay schedule and shall be subject to such
adjustments as the STCN Board shall determine from time to time. The Company has
currently implemented a thirty-five percent (35%) salary reduction for salaried
employees. According, Executive’s Base Salary shall be adjusted to the



--------------------------------------------------------------------------------



 
[stcn20200731ex1043002.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB rate of
$260,000 per year, less payroll deductions and all required withholdings (the
“Interim Base Salary”). Once the Company rescinds the 35% salary reduction, the
Interim Base Salary will be increased to the Base Salary. (b) Annual Bonus.
Executive shall be eligible to receive an annual bonus in accordance with the
terms of any bonus plan applicable to the Executive. As of the Effective Date,
the Executive’s annual target bonus opportunity shall be equal to 100% of Base
Salary (comprised of 70% STIP and 30% LTIP) (the “Target Bonus”). Payment of the
Target Bonus shall be based on the achievement of the Executive’s performance
goals established by the STCN Compensation Committee in its sole and absolute
discretion. The Executive’s actual bonus may be higher or lower than the Target
Bonus, as determined by the STCN Board of Directors in its sole and absolute
discretion. For the 2020 calendar year, Executive’s bonus will be recommended to
the Board of Directors taking into consideration the overall performance of both
Lucas-Milhaupt, Inc. and the Company. In addition, and for the avoidance of
doubt, the Company shall assume the obligation for payment of Executive’s
previous cash LTIP awards, which awards shall continue to vest and be paid per
the approved terms of payment and payment schedule. (c) Sign-On Bonus. The
Company will pay Executive a one-time bonus of $65,000, less payroll deductions
and all required withholdings (the “Sign-On Bonus”). The Company shall pay
Executive the Sign-On Bonus on the first payroll date after Executive relocates
to the greater Minneapolis area. (d) Equity Grant. Within fifteen (15) days of
execution of this Agreement, Executive will be recommended to the Steel Connect,
Inc. Compensation Committee to receive 400,000 shares of STCN stock, vesting
fifty percent (50%) on the first anniversary of the grant date and fifty percent
(50%) on the second anniversary of the grant date. (e) Vacation. During the term
hereof, Executive shall be entitled to accrue four (4) weeks of vacation per
annum, to be taken at such times and intervals as shall be determined by
Executive, subject to the reasonable business needs of the Company. Executive
may not accumulate or carry over from one (1) calendar year to another any
unused, accrued vacation time. Executive shall not be entitled to compensation
for vacation time not taken. For the avoidance of doubt, Executive acknowledges
and agrees that Executive will not be paid for accrued and unused vacation days
upon the termination of his employment with Lucas-Milhaupt, Inc. Instead, any
accrued but unused vacation will be transferred from Lucas-Milhaupt, Inc. to the
Company for use in 2020. For the avoidance of doubt, Executive will not be
entitled to more than 20 vacation days in 2020. (f) Expenses. Subject to such
policies as may be established, the Company shall pay or reimburse Executive for
all reasonable expenses actually incurred or paid by Executive in the
performance of Executive’s duties under this Agreement, upon presentation of
expense statements or vouchers or such other supporting information as the
Company may reasonably require. (g) Withholdings. The Company is authorized to
deduct and withhold all payroll, income and other taxes or similar amounts from
the Base Salary, bonuses and other compensation as required by law. -2-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043003.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB 4.
Benefits. (a) Health and Other Benefits Executive shall be eligible to
participate in all employee benefit plans including, but not limited to: bonus;
retirement; medical, dental, life and other insurance; vacation; sick leave;
holiday; and other benefit plans that are provided by the Company to its senior
management personnel, in accordance with their terms as in effect from time to
time. The Company reserves the right to amend or cancel any employee benefit
plans at any time in its sole discretion, subject to the terms of such employee
benefit plan and applicable law. (b) Automobile Allowance. Executive will
receive a monthly $1,000 car allowance, subject to applicable tax law regarding
reporting and withholding. (c) Relocation Assistance. The Company will reimburse
Executive for Executive and Executive’s family’s relocation to the greater
Minneapolis area pursuant to the Cornerstone Relocation Policy. In addition, the
Company will reimburse Executive for the rental cost of a four (4) bedroom
furnished apartment in the greater Minneapolis area through August 31, 2020. In
addition, upon Executive’s request, the Company will provide Executive with an
interest-free bridge loan in an amount not to exceed $200,000 (the “Bridge
Loan”). The purpose of the Bridge Loan will be to assist Executive in purchasing
a new residence in the greater Minneapolis area in the event there are delays in
selling Executive’s current residence in Wisconsin. Executive will be obligated
to execute a promissory note as a condition to receiving the Bridge Loan and
Executive will be obligated to re-pay the Bridge Loan in full within twenty-four
(24) months of the date Executive receives the Bridge Loan (whether or not
Executive sells his Wisconsin residence). All reimbursements will be made
subject to applicable tax law regarding reporting and withholding, as well as
reasonable documentation as requested by the Company. 5. Severance and other
Payments upon Termination of Employment (a) Termination Without Cause. If the
Company terminates Executive’s employment without Cause (as defined below), then
the Company will pay Executive a severance benefit equal to twelve (12) months
of full Base Salary at the Executive’s highest rate in effect in the twelve (12)
months preceding the termination of employment (the “Severance Payment”). In
addition, if Executive timely and properly elects continuation coverage under
the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall
reimburse Executive for the monthly COBRA premium paid by Executive for himself
and his dependents (the “Medical Benefits”). Any such reimbursement for any
month (or portion thereof) on or after the effective date of the general release
shall be paid to Executive on the sixtieth (60th) day following the date on
which Executive timely remits the premium payment and proof of payment to the
Company. Executive shall be eligible to receive such reimbursement until the
earliest of (i) twelve months from the effective date of the general release,
(ii) the date Executive is no longer eligible to receive COBRA continuation
coverage; and (iii) the date on which Executive becomes eligible to receive
comparable group health coverage from another employer (as determined by the
Company in its sole discretion). Any such reimbursed COBRA premiums shall be
subject to all applicable income and employment tax withholdings and other
required deductions. Notwithstanding the foregoing, if the Company’s
reimbursements under this paragraph would violate any applicable rules or
regulations, the parties agree to reform this paragraph in a manner as is
necessary to comply with applicable rules or regulations. All rights and
benefits provided to you under this Section 5(a) shall expire on May 15, 2022.
-3-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043004.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB (b)
Termination Without Cause (Change of Control). In the event the Company is sold
and Executive’s employment is terminated without Cause as part of the change of
control of the Company, and provided Executive executes and does not revoke a
general release of the Company in a form satisfactory to the Company, then the
Company will pay Executive a severance benefit equal to twelve (12) months of
full Base Salary at the Executive’s highest rate in effect in the twelve (12)
months preceding the termination of employment (the “Severance Payment”). In
addition, if Executive timely and properly elects continuation coverage under
the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall
reimburse Executive for the monthly COBRA premium paid by Executive for himself
and his dependents (the “Medical Benefits”). Any such reimbursement for any
month (or portion thereof) on or after the effective date of the general release
shall be paid to Executive on the sixtieth (60th) day following the date on
which Executive timely remits the premium payment and proof of payment to the
Company. Executive shall be eligible to receive such reimbursement until the
earliest of (i) twelve months from the effective date of the general release,
(ii) the date Executive is no longer eligible to receive COBRA continuation
coverage; and (iii) the date on which Executive becomes eligible to receive
comparable group health coverage from another employer (as determined by the
Company in its sole discretion). Any such reimbursed COBRA premiums shall be
subject to all applicable income and employment tax withholdings and other
required deductions. Notwithstanding the foregoing, if the Company’s
reimbursements under this paragraph would violate any applicable rules or
regulations, the parties agree to reform this paragraph in a manner as is
necessary to comply with applicable rules or regulations. (c) Termination for
Cause or Executive Resigns. If the Company terminates Executive’s employment for
Cause, or if Executive terminates his employment, then Executive shall receive
his Base Salary and accrued vacation pay earned but unpaid through the date of
termination. All payments hereunder are subject to all applicable income and
employment tax withholdings and other required deductions. Executive shall not
be entitled to receive the Severance Payment, Medical Benefit, or any other
payment or benefit. (d) Death. If Executive’s employment is terminated because
of Executive’s death, then his estate shall be entitled to receive any Base
Salary and accrued vacation pay that Executive has earned on and through the
date of such termination. All payments hereunder are subject to all applicable
income and employment tax withholdings and other required deductions. (e)
General Release. Prior to, and as a precondition to Executive’s receipt of the
Severance Payment and Medical Benefit under Section 5(a) or Section 5(b),
Executive shall execute (and not revoke) a general release of STCN, the Company,
and their Affiliates, subsidiaries, and their officers, directors, employees,
agents, successors and assigns substantially in the form that is attached to
this Agreement at Exhibit A such that it becomes effective within sixty (60)
days following termination of his employment with the Company. (f) Resignation.
Prior to, and as a precondition to Executive’s receipt of the Severance Payment
and Medical Benefit under Section 5(a) or Section 5(b), Executive agrees to
resign from all positions that the Executive holds as an officer or member of
the Board (or a committee thereof) of STCN, the Company or any of their
Affiliates. -4-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043005.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB 6.
Restrictive Covenants. (a) Confidential Information. Executive understands and
acknowledges that during the course of employment by the Employer Group,
Executive had, has and will have access to, and learn about, Confidential
Information. For purposes of this Agreement, “Confidential Information”
includes, but is not limited to, all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, publications, documents, research, operations, services, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, software design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, models,
ideas, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, client
lists, manufacturing information, distributor lists, and buyer lists of the
Employer Group or its businesses or any existing or prospective customer,
supplier, investor, or other associated third party, or of any other person or
entity that has entrusted information to the Employer in confidence. Executive
understands that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified or treated as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used. Executive
understands and agrees that Confidential Information includes information
developed by Executive in the course of the Executive’s employment by the
Employer Group as if the Employer Group furnished the same Confidential
Information to Executive in the first instance. Confidential Information shall
not include information that is generally available to and known by the public
at the time of disclosure to Executive, provided that the disclosure is through
no direct or indirect fault of Executive or person(s) acting on Executive’s
behalf. Executive understands and acknowledges that the Employer Group has
invested, and continues to invest, substantial time, money, and specialized
knowledge into developing its resources, creating a customer base, generating
customer and potential customer lists, training its employees, and improving its
offerings in the field of direct mail, data-driven marketing and critical
communication recovery. Executive understands and acknowledges that as a result
of these efforts, Employer Group has created, and continues to use and create
Confidential Information. This Confidential Information provides Employer Group
with a competitive advantage over others in the marketplace. Executive agrees
and covenants: (i) to treat all Confidential Information as strictly
confidential; (ii) not to directly or indirectly disclose, publish, communicate,
or make available Confidential Information, or allow it to be disclosed,
published, communicated, or made available, in whole or part, to any entity or
person whatsoever (including other employees of the -5-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043006.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB
Employer Group) not having a need to know and authority to know and use the
Confidential Information in connection with the business of the Employer Group
and, in any event, not to anyone outside of the direct employ of the Employer
Group except as required in the performance of the Executive’s authorized
employment duties to the Employer Group or with the prior consent of the Interim
Chief Executive Officer of STCN in each instance (and then, such disclosure
shall be made only within the limits and to the extent of such duties or
consent); and (iii) not to access or use any Confidential Information, and not
to copy any documents, records, files, media, or other resources containing any
Confidential Information, or remove any such documents, records, files, media,
or other resources from the premises or control of the Employer Group, except as
required in the performance of the Executive’s authorized employment duties to
the Employer Group or with the prior consent of the Interim Chief Executive
Officer of STCN in each instance (and then, such disclosure shall be made only
within the limits and to the extent of such duties or consent). Executive
understands and acknowledges that Executive’s obligations under this Agreement
regarding any particular Confidential Information begins immediately when the
Executive first has access to the Confidential Information (whether before or
after Executive began employment with the Employer Group) and shall continue
during and after Executive’s employment by the Employer Group until the time
that the Confidential Information has become public knowledge other than as a
result of Executive’s breach of this Agreement or breach by those acting in
concert with Executive or on Executive’s behalf. Notwithstanding any other
provision of this Agreement, Executive will not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that is: (i) made in confidence to a federal, state, or local government
official, either directly or indirectly; (ii) made in confidence to an attorney
and solely for the purpose of reporting or investigating a suspected violation
of law; or (iii) made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. If Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secrets to the Executive’s attorney and use the
trade secret information in the court proceeding if Executive files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Nothing in this Agreement shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation, or
order. Executive understands that the nature of Executive’s position gives
Executive access to, and knowledge of, Confidential Information and places
Executive in a position of trust and confidence with the Employer Group.
Executive understands and acknowledges that the services Executive provides to
the Employer Group are unique, special, or extraordinary. Executive further
understands and acknowledges that the Employer Group’s ability to reserve these
for the exclusive knowledge and use of the Employer Group is of great
competitive importance and commercial value to the Employer Group, and that
improper use or disclosure by the Executive is likely to result in unfair or
unlawful competitive activity. (b) Non-Competition. Because of Employer Group’s
legitimate business interest as described in this Agreement and the good and
valuable consideration offered to Executive, the receipt and sufficiency of
which is acknowledged, during the term of Executive’s employment -6-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043007.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB and for
the twelve (12) months, to run consecutively, beginning on the last day of the
Executive’s employment with the Company, whether terminated for any reason or no
reason, by the Executive or the Company, (the “Restricted Period”), Executive
agrees and covenants not to engage in Prohibited Activity within North America
(the “Restricted Territory”). For purposes of this non-compete clause,
“Prohibited Activity” is activity in which Executive contributes his knowledge,
directly or indirectly, in whole or in part, as an employee, employer, owner,
operator, manager, advisor, consultant, contractor, agent, partner, director,
stockholder, officer, volunteer, intern, or any other similar capacity to an
entity engaged in the same or similar business as the businesses of the
companies in the Employer Group, including those engaged in the business of
direct mail, data-driven marketing, and critical communication recovery within
the Restricted Territory. Prohibited Activity also includes activity that may
require or inevitably require disclosure of trade secrets, proprietary
information, or Confidential Information. Nothing in this agreement shall
prohibit Executive from purchasing or owning less than five percent (5%) of the
publicly traded securities of any corporation, provided that such ownership
represents a passive investment and that Executive is not a controlling person
of, or a member of a group that controls, such corporation. This Section does
not, in any way, restrict or impede Executive from exercising protected rights
to the extent that such rights cannot be waived by agreement or from complying
with any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. (c)
Non-Solicitation of Employees. Executive understands and acknowledges that the
Employer Group has expended and continues to expend significant time and expense
in recruiting and training its employees and that the loss of employees would
cause significant and irreparable harm to the Employer Group. Executive agrees
and covenants not to directly or indirectly solicit, hire, recruit, or attempt
to solicit, hire, or recruit, any employee of the Employer Group or any employee
who has been employed by the Employer Group in the twelve months preceding the
last day of Executive’s employment with the Company (collectively, “Covered
Employee”), or induce the termination of employment of any Covered Employee for
a period of twelve months, beginning on the last day of Executive’s employment
with the Company, regardless of the reason for the employment termination during
the Restricted Period. This non-solicitation provision explicitly covers all
forms of oral, written, or electronic communication, including, but not limited
to, communications by email, regular mail, express mail, telephone, fax, instant
message, and social media, including, but not limited to, Facebook, LinkedIn,
Instagram, Twitter, and any other social media platform, whether or not in
existence at the time of entering into this Agreement. (d) Non-Solicitation of
Customers. Executive understands and acknowledges that because of Executive’s
experience with and relationship to the Employer Group, Executive has had and
will continue to have access to and has learned and will continue to learn about
much or all of the Employer Group’s customer information, including, but not
limited to, Confidential Information. Executive understands and acknowledges
that: (i) the Employer Group’s relationships with its customers is of great
competitive value; (ii) the Employer Group has invested and continues to invest
substantial resources in developing and preserving its customer relationships
and goodwill; and (iii) the loss of any such customer relationship or goodwill
will cause significant and irreparable harm to the Employer Group. Executive
agrees and covenants, for a period of twelve months, beginning on the last day
of Executive’s employment with the Company, whether terminated for any reason or
no reason, by Executive or the Company, not to -7-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043008.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB
directly or indirectly solicit, contact, or attempt to solicit or contact, using
any other form of oral, written, or electronic communication, including, but not
limited to, email, regular mail, express mail, telephone, fax, or instant
message, or social media, including but not limited to Facebook, LinkedIn,
Instagram or Twitter, or any other social media platform, whether or not in
existence at the time of entering into this agreement, or meet with the Employer
Group’s current, former, or prospective customers for purposes of offering or
accepting goods or services similar to or competitive with those offered by the
Employer Group. 7. Ownership. Executive acknowledges that all developments,
including, without limitation, inventions, patentable or otherwise, formulas,
discoveries, improvements, patents, trade secrets, designs, works, reports,
computer software, flow charts and diagrams, procedures, data, documentation and
writings and applications thereof relating to the past, present or future
business of the Company that, alone or jointly with others, Executive may have
discovered, conceived, created, made, developed, reduced to practice or
acquired, from the inception of the Company to the present, or may, from the
date of this Agreement through the termination of his employment with the
Company, discover, conceive, create, make, develop, reduce to practice or
acquire in the course of his employment with the Steel Partners Group
(collectively, the “Developments”) are works made for hire and shall remain the
sole and exclusive property of the respective legal entity within the Steel
Partners Group and Executive hereby assigns to the Company all of his right,
title and interest in and to all such Developments. Executive agrees to promptly
and fully disclose all future Developments to the Company and, at any time upon
request and at the expense of the Company, execute, acknowledge and deliver to
the Company all instruments that the Company shall prepare, give evidence, and
take all other actions that are necessary or desirable in the reasonable opinion
of the Company to enable the Company to file and prosecute applications for and
to acquire, maintain and enforce all letters patent, trademark registrations or
copyrights covering the Developments in all countries in which the same are
deemed necessary by the Company. All memoranda, notes, lists, drawings, records,
files, computer tapes, programs, software, source and programming narratives and
other documentation (and all copies thereof) made or compiled by Executive or
made available to Executive concerning the Developments or otherwise concerning
the past, present or planned business of the Steel Partners Group shall be the
property of the respective legal entity within the Steel Partners Group and
shall be delivered to the Company promptly upon the termination of Executive’s
employment with the Company. 8. Assignability. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
heirs (in the case of Executive), and permitted assigns. No rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company, except that such rights or obligations may be assigned or
transferred: (a) to an Affiliate of the Company or (b) pursuant to a merger or
consolidation in which the Company is not the continuing or surviving entity, or
the sale or liquidation of all or substantially all of the assets of the
Company, to one or more entities that have the financial and other ability to
perform the Company’s obligations under this Agreement; provided, however, that
the assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company under this Agreement, either contractually
or as a matter of law. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
compensation and benefits which, to the extent permitted under applicable laws,
shall be assignable by written notice to the Company of such assignment. -8-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043009.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB 9.
Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto. 10. Amendment
or Waiver. No provision in this Agreement may be amended unless such amendment
is agreed to in writing and signed by Executive and an authorized officer of the
Company (other than Executive). No waiver by either party of any breach by the
other party of any condition or provision contained in this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any such waiver must be in writing and signed by the party granting the waiver,
Executive or an officer of the Company (other than Executive), as the case may
be. 11. Severability. If any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law. In the
event that the restrictive covenants contained in Section 6 of this Agreement
shall be found by a court of competent jurisdiction to be unreasonable by reason
of such restrictive covenants extending for too great a period of time or over
too great a geographic area or by reason of such restrictive covenants being too
extensive in any other respect, then such restrictive covenant shall be deemed
modified to the minimum extent necessary to make such restrictive covenant
reasonable and enforceable under the circumstances. 12. Governing Law and Venue.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York, excluding the provisions relating to conflicts of law.
Any dispute between the parties shall be heard in the state or federal courts
located in the State of New York, and each party hereby submits to the exclusive
jurisdiction of such courts for such disputes and agrees not to argue that such
courts are not an inconvenient forum for such dispute. 13. Notices. Any notice
given to a party shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or upon receipt if sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address indicated below or to such changed address as
such party may subsequently give such notice of: If to the Company: IWCO Direct
7951 Powers Blvd Chanhassen, MN 55317 If to Executive: John Ashe W297 N3341
Woodridge Circle Pewaukee, WI 53072 -9-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043010.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB 14.
Section 409A Compliance. Executive is solely responsible and liable for the
satisfaction of any federal, state, province or local taxes that may arise with
respect to this Agreement (including any taxes arising under Section 409A of the
Code). Notwithstanding anything in this Agreement to the contrary, if any
amounts that become due under this Agreement on account of Executive’s
termination of employment constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, payment of such amounts shall not
commence until Executive incurs a “separation from service” within the meaning
of Treasury Regulation § 1.409A-1(h) and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service”. If, at the time of Executive’s
termination of employment under this Agreement, Executive is a “specified
employee” (under Section 409A of the Code), any payments that constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code on account of Executive’s “separation from service” and that are not exempt
from Section 409A of the Code shall not be paid until after the end of the sixth
calendar month beginning after Executive’s separation from service (the “409A
Suspension Period”). Within fourteen (14) calendar days after the end of the
409A Suspension Period, Executive shall be paid a lump sum payment in cash equal
to any payments delayed because of the preceding sentence. Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A. 15. Headings. The
headings of the sections contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement. 16. Counterparts. This Agreement may be executed in
counterparts, and such counterparts shall be considered as part of one
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission is deemed to have the same legal effect
as delivery of an original signed copy of this Agreement. 17. Definitions. For
purposes of this Agreement, the following terms shall be defined as follows:
“Affiliate” of a Person shall mean any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” or “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise. “Cause” shall means: (i) Executive engaging in knowing
and intentional illegal conduct that was or is materially injurious to the
Company or its Affiliates; (ii) Executive violating a federal or state law or
regulation applicable to the Company’s business which violation was or is
reasonably likely to be injurious to the Company; (iii) Executive materially
breaching the terms of any confidentiality agreement or invention assignment
agreement between Executive and the Company; or (iv) Executive being convicted
of, or entering a plea of nolo contendere, to a felony or committing any act of
moral turpitude, dishonesty or fraud against, or the misappropriation of
material property belonging to, the Company or its Affiliates. -10-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043011.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB
“Person” shall mean an individual, corporation, partnership, joint venture,
limited liability company, governmental authority, unincorporated organization,
trust, association or other entity. “Employer Group” shall mean OMG, Inc.
Lucas-Milhaupt, Inc., IWCO Direct Holdings, Inc., and each of their direct and
indirect subsidiaries. -11-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043012.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB The
undersigned have executed this Agreement to be effective on the Effective Date.
IWCO Direct Holdings, Inc. By: Title: Chief Financial Officer EXECUTIVE
6/27/2020 John Ashe -12-



--------------------------------------------------------------------------------



 
[stcn20200731ex1043013.jpg]
DocuSign Envelope ID:
7B98027D-A144-4605-A2B9-5A06556ABC65BC9CF432-805B-458D-9077-5425864D90BB Exhibit
A General Release [attach form of General Release] -13-



--------------------------------------------------------------------------------



 